WaIíTON, J.
We think the note in suit must be regarded as the note of Wm. G. Brown and not the note of the town of Monmouth. In Parsons v. Monmouth, 70 Maine, 262, which was an action upon a note in the precise form of the note sued in this case, the court held that an action upon it could not he maintained against the to'wn. It was not then necessary and the court did not decide whether the note was in form the note of the town or the note of the treasurer. The court held that an action upon it could not be maintained, against the town, for the reason that no officer of a town is authorized to issue a note in behalf of the town without express permission from the town in *354its corporate capacity. No such permission is shown or claimed in this case. Nor does the language of the note import a promise on the part of the town to pay the sum mentioned in it. The language of the note is, " I promise to pay,” etc. This language does not purport to create an obligation on the part of airy one but the signer of the note. True, the note says " for value received as treasurer of the town of Monmouth, I promise to pay,” etc. It is immaterial whether this means that the consideration was received as treasurer, or the promise was made as treasurer, or both; for in whatever capacity he received the consideration, or in whatever capacity he made the promise, it is still the promise of the signer of the note, and not the promise of the town. The language will bear no other interpretation. The promise being in terms his promise and having no authority to make a promise binding upon the town (for no such authority is shown or claimed), we think the promise must be held to create, what the words used so clearly express, a personal obligation on the part of the signer of the note. In other words, that the note in suit must be regarded as the note of Wm. Gr. Brown, and not the note of the town of Monmouth. Mellen v. Moore, 68 Maine, 390, and cases there cited.

Judgment for plaintiff.

AppletoN, C. J., Barrows, DaNforth, Peters and Libbey, JJ., concurred.